TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 9, 2016



                                    NO. 03-13-00792-CR


                                Kayla Rae Moore, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM 424TH DISTRICT COURT OF BURNET COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.